Citation Nr: 1523158	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-07 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The appellant served on active duty from November 1990 to June 1993 and received a discharge under other than honorable conditions.  The Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, determined in January 2008 that this period of military service is not honorable for VA purposes.  The Veteran had additional active service from December 2004 to April 2005 and from February 2006 to August 2007.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (the RO) in North Little Rock, Arkansas.

The appellant testified at a videoconference hearing held in February 2015 before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the electronic record.

The issues of entitlement to service connection for a kidney disorder as secondary to service-connected hypertension and alcoholism as secondary to service-connected posttraumatic stress disorder (PTSD) and entitlement to increased ratings for migraine headaches and hypertension have been raised by the record in a May 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's last job ended on June 21, 2010.

2.  Since June 21, 2010, the Veteran has been service-connected for PTSD, rated as 100 percent disabling from June 21, 2010, to August 31, 2010, and 70 percent disabling from September 1, 2010; migraine headaches, rated as 30 percent disabling; residual lumbar strain, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; gastroesophageal reflux disease, rated as 10 percent disabling; bilateral scars on the lower extremities, rated as zero percent disabling; and erectile dysfunction, rated as zero percent disabling.  

3.  The Veteran's combined service connected disability rating was 100 percent disabling from June 21, 2010, to August 31, 2010, and 90 percent disabling since September 1, 2010.

3.  The evidence is equipoise as to whether the Veteran's service-connected disabilities rendered him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a total disability rating based on individual unemployability due to service-connected disability prior have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.

Governing Law and Regulation

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation without regard to advancing age as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Substantially gainful employment suggests a living wage. The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991). 

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is recognition that the impairment makes it difficult to obtain or keep employment.).

Age cannot be considered as a factor in evaluating a service-connected disability.  Unemployability associated with advancing age or intercurrent disability cannot be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

A Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), for rating purposes).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

Analysis

The Veteran filed his current claim for entitlement to a total rating based on individual unemployability in August 2010.  His last job ended on June 21, 2010, when he stopped working as an appliance installer.  He has one year of college education and no additional education or vocational training.

From June 21, 2010, the Veteran has been service-connected for PTSD, rated as 100 percent disabling from June 21, 2010, to August 31, 2010, and 70 percent disabling from September 1, 2010; migraine headaches, rated as 30 percent disabling; residual lumbar strain, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; gastroesophageal reflux disease, rated as 10 percent disabling; bilateral scars on the lower extremities, rated as zero percent disabling; and erectile dysfunction, rated as zero percent disabling.  The combined service-connected disability rating was 100 percent disabling from June 21, 2010, to August 31, 2010, and 90 percent disabling since September 1, 2010.

The issue is whether Veteran's service-connected disabilities rendered him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.  There is conflicting medical evidence on this question.

From June 21, 2010, to August 10, 2010, the Veteran was hospitalized at a VA medical center for alcohol dependence and PTSD.  The discharge summary shows that a GAF of 50 was assigned with a GAF of 81 being the highest for the past year.  During that hospitalization, GAF scores of 25 and 60 were also assigned.  In the March 2011 rating decision, the AOJ assigned a temporary 100 percent disability rating for PTSD from June 21, 2010, to August 31, 2010, due to hospitalization over 21 days.

In September 2010, a medical doctor for the Social Security Administration determined that the current diagnoses were PTSD and alcohol dependence and that the rating is less than unskilled.  That doctor added that drug addiction and alcoholism are not material.  The agency determined that the Veteran was disabled effective June 18, 2010 with a primary diagnosis of PTSD and a secondary diagnosis of substance addiction disorder (alcohol).

A September 2010 VA examination report reflects that employment impairment from various disabilities was addressed.  The examiner stated that there are no restrictions with sedentary or mild activities due to hypertension, erectile dysfunction, scars, or gastroesophageal reflux disease.  The Veteran reported having migraine headaches three times a week.  The examiner opined that the appellant would be restricted from an employment standpoint regarding sedentary and active employment during the one-hour episodes of headaches but that he would not restricted when his migraines were asymptomatic.  As for restrictions regarding his lumbar spine, the examiner noted that the Veteran reported the following: he can only sit about 30 minutes; he can only stand about 15 minutes; he can only walk about a block; he can only lift about 20 pounds; and he has some difficulty climbing and walking.

An October 2010 VA PTSD examination report reflects that the examiner stated that the severity of the PTSD was moderate in nature.  The examiner opined that his PTSD symptoms do not preclude gainful employment and, for that matter, do not have a significant impact on social functioning or behavior.  The examiner noted that the appellant's more recent issues have been more directly related to his alcohol dependence in early remission.  The examiner assigned a Global Assessment of Functioning score of 54 for the PTSD.

In a November 2010 statement, the Veteran's last employer indicated that he was terminated from his job because he requested six to eight weeks of leave for medical reasons, which was a request that the employer was unable to grant due to only having a few employees.

VA treatment records reflect that in June 2012 a GAF score of 45 was assigned for PTSD and tobacco use disorder.  In June and August 2014, a GAF score of 45 was assigned for PTSD, generalized anxiety disorder, major depressive disorder, and tobacco use disorder.  A November 2014 VA treatment record reveals a diagnosis of status post alcohol abuse with a notation that the Veteran had been sober since June 2010.

While the October 2010 VA examiner opined in essence that any employment impairment was due to alcohol abuse, the doctor for the Social Security Administration determined that alcohol abuse was immaterial.  The Social Security Administration found that the Veteran was disabled with a primary diagnosis of PTSD.  The Veteran was terminated from his last job because he needed to be hospitalized for an extended period, and the VA treatment records from that hospitalization show a diagnosis of PTSD in addition to the diagnosis of alcohol dependence.  The AOJ granted a temporary 100 percent disability rating for PTSD for the period of that hospitalization for which the appellant lost his last job.  Moreover, the medical evidence shows lower GAF scores have been assigned since the October 2010 VA examination due at least in part to PTSD and that the Veteran has been sober since June 2010.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Furthermore, the September 2010 VA examination report reflects some employment impairment from the service-connected lumbar spine disability and migraine headaches.

In light of the above, the Board finds that there exists an approximate balance of evidence for and against the claim.  Taking into account his education and work experience, as well as the specific forms of impairment resulting from his various service-connected disabilities, the Board finds that the evidence is equally balanced as to whether the Veteran's service-connected disabilities render him unemployable from performing substantially gainful employment.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, entitlement to a total rating based on individual unemployability is in order.


ORDER

Entitlement to a total rating based on individual unemployability is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


